 Case 8:21-cv-01843-TPB-AAS Document 1 Filed 08/02/21 Page 1 of 3 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

TRANEKA TRIGG,

Plaintiff,                                    Case Number: _____________

v.

PHOENIX FINANCIAL SERVICES, LLC,

Defendant.
                                               /

                             NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, defendant, Phoenix

Financial Services, LLC, (“Phoenix”), through undersigned counsel, hereby

removes the above-captioned civil action from the County Court of the Thirteenth

Judicial Circuit, in and for Hillsborough County, Florida, to the United States

District Court for the Middle District of Florida, Tampa Division. The removal of

this civil case is proper because:

       1.    Phoenix is the named defendant in this civil action filed by plaintiff,

Traneka Trigg, (“plaintiff”), in the County Court of the Thirteenth Judicial Circuit,

in and for Hillsborough County, Florida, titled Traneka Trigg v. Phoenix Financial

Services, LLC, Case Number: 21-CC-068483 (hereinafter the “State Court Action”).




                                          1
 Case 8:21-cv-01843-TPB-AAS Document 1 Filed 08/02/21 Page 2 of 3 PageID 2




      2.     Phoenix removes this case on the basis of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., as plaintiff’s complaint claims

relief based on alleged practices in violation of federal law.

      3.     Pursuant to 28 U.S.C. § 1446(b), Phoenix has timely filed this Notice

of Removal. Phoenix was served with plaintiff’s complaint on July 2, 2021. This

Notice of Removal is filed within 30 days of receipt of the complaint.

      4.     Attached hereto as Exhibit A and incorporated by reference as part of

the Notice of Removal are true and correct copies of the process and pleadings in

the State Court Action. No further proceedings have taken place in the State Court

Action.

      5.     A copy of this Notice of Removal is being served upon plaintiff and

filed concurrently with the County Court of Thirteenth Judicial Circuit, in and for

Hillsborough County, Florida.

      WHEREFORE, defendant, Phoenix Financial Services, LLC, hereby removes

to this Court the State Court Action.

Dated: August 2, 2021

                                        Respectfully Submitted,

                                        /s/ Michael P. Schuette
                                        Michael P. Schuette, Esq.
                                        Florida Bar No. 0106181
                                        Dayle M. Van Hoose, Esq.
                                        Florida Bar No. 0016277
                                        SESSIONS, ISRAEL & SHARTLE, LLC

                                           2
 Case 8:21-cv-01843-TPB-AAS Document 1 Filed 08/02/21 Page 3 of 3 PageID 3




                                      3350 Buschwood Park Drive, Suite 195
                                      Tampa, Florida 33618
                                      Telephone: (813) 890-2460
                                      Facsimile: (877) 334-0661
                                      mschuette@sessions.legal
                                      dvanhoose@sessions.legal
                                      Counsel for Defendant,
                                      Phoenix Financial Services, LLC

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 2nd day of August 2021, a copy of the

foregoing was filed electronically via CM/ECF system. Notice of this filing will be

sent to the parties of record by operation of the Court’s electronic filing system,

including plaintiff’s counsel as described below.

                           Benjamin W. Raslavich, Esq.
                              Clayton T. Kuhn, Esq.
                              Kuhn Raslavich, P.A.
                              2110 West Platt Street
                              Tampa, Florida 33606
                               ben@thekrfirm.com
                               clay@thekrfirm.com
                            service1@thekrfirm.com



                                      /s/ Michael P. Schuette
                                      Attorney




                                         3
